Exhibit 10.2

 

REVOLVING LINE OF CREDIT NOTE

 

 

$50,000,000July 28, 2020

 

FOR VALUE RECEIVED, the undersigned AMERICA FIRST MULTIFAMILY INVESTORS, L.P., a
Delaware limited partnership ("Borrower"), promises to pay to the order of
BANKERS TRUST COMPANY ("Bank") at its office at 453 7th Street, Des Moines, Iowa
50309, or at such other place as the holder hereof may designate, in lawful
money of the United States of America and in immediately available funds, the
principal sum of Fifty Million Dollars ($50,000,000), or so much thereof as may
be advanced and be outstanding, with interest thereon, to be computed on each
advance from the date of its disbursement as set forth herein.

 

INTEREST:

 

(a)Interest.  The interest rate on this Note is subject to change from time to
time based on changes in an independent index which is the 30-Day London
Interbank Offered Rate (LIBOR) as published in the Wall Street Journal (the
“Index”).  Notwithstanding the foregoing, the Index shall never be less than
0.1% (the “Index Floor”), and at any time that the 30-Day London Interbank
Offered Rate as published in the Wall Street Journal drops below 0.1% (and only
at such time), as used in this Note, “Index” shall mean 0.1%.  In addition,
notwithstanding anything herein to the contrary, in the event that (i) the LIBOR
rate is permanently or indefinitely unavailable or unascertainable, or ceases to
be published by the LIBOR administrator or its successor, (ii) the LIBOR
administrator or its successor invokes its insufficient admissions policy, (iii)
the LIBOR rate is determined to be no longer representative by the regulatory
supervisor of the administrator of LIBOR, (iv) the LIBOR rate can no longer be
lawfully relied upon in contracts of this nature by one or both of the parties,
or (v) the LIBOR rate does not accurately and fairly reflect the cost of making
or maintaining the type of loans or advances under this Note and in any such
case, such circumstances are unlikely to be temporary, then all references to
the LIBOR rate herein will instead be to a replacement rate determined by Bank
in its sole judgment, including any adjustment to the replacement rate to
reflect a different credit spread, term, or other mathematical adjustment deemed
necessary by Bank in its sole judgment, and in any such case, references herein
to the “Index” shall refer to such replacement rate selected by Bank.  Bank will
provide reasonable notice to Borrower of such replacement rate, which will be
effective on the date of the earliest event set forth in clause (i)-(v) of this
paragraph.  If there is any ambiguity as to the date of occurrence of any such
event, Bank’s judgment will be dispositive.  The Index is not necessarily the
lowest rate charged by Bank on its loans.  Bank will tell Borrower the current
Index rate upon Borrower’s request.  The interest rate change will not occur
more often than once each month on the first day of each month.  Borrower
understands that Bank may make loans based on other rates as well. Interest on
the unpaid principal balance on this Note will be calculated as described in the
“Interest Calculation Method” paragraph using a rate equal to the Index in
effect from time to time plus the Margin (as hereinafter defined and as it is
adjusted from time to time).  Given the existence of the Index Floor, at any
time that the 30-Day London Interbank Offered Rate as published in the Wall
Street Journal drops below 0.1%, the interest rate applicable to this Note shall
be equal to the “Interest Rate Floor” as shown in the chart
below.  NOTICE:  Under no circumstances will the interest rate on this Note be
more than the maximum rate allowed by applicable law.

  

As used herein, the applicable “Margin” shall be determined in accordance with
the following chart (with Senior Debt and Market Value of Assets defined and
calculated in accordance with the terms contained in that certain Credit
Agreement between Bank and Borrower dated May 14, 2015, as amended (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”)):

--------------------------------------------------------------------------------

 

Senior Debt/Market Value of Assets

Margin

Interest Rate Floor

Over 0.70

3.50%

3.60%

≥ 0.65 but < 0.70

3.00%

3.10%

< 0.65

2.50%

2.60%

 

Any change in the applicable Margin resulting from a change in the ratio of
Borrower’s Senior Debt to Market Value of Assets shall be effective as of July 1
(for any change reflected in Borrower’s financial reporting for the period
ending March 31), as of October 1 (for any change reflected in Borrower’s
financial reporting for the period ending June 30), as of January 1 (for any
change reflected in Borrower’s financial reporting for the period ending
September 30), and as of April 1 (for any change reflected in Borrower’s
financial reporting for the period ending December 31).

 

(b)Interest Calculation Method.  Interest on this Note is computed on a 365/360
basis; that is, by applying the ratio of the interest rate over a year of 360
days, multiplied by the outstanding principal balance, multiplied by the actual
number of days the principal balance is outstanding.  All interest payable under
this Note is computed using this method.

 

(c)Payment of Interest.  Interest accrued on this Note shall be payable monthly
on the first day of each month, commencing August 1, 2020.

 

(d)Default Interest.  From and after the maturity date of this Note, or such
earlier date as all principal owing hereunder becomes due and payable by
acceleration or otherwise, the outstanding principal balance of this Note shall
bear interest until paid in full at an increased rate per annum equal to three
percent (3%) above the rate of interest from time to time applicable to this
Note.

 

BORROWING AND REPAYMENT:

 

(a)Borrowing and Repayment.  Borrower may from time to time during the term of
this Note borrow, partially or wholly repay its outstanding borrowings, and
reborrow, subject to all of the limitations, terms and conditions of this Note
and of the Credit Agreement; provided however, that the total outstanding
borrowings under this Note shall not at any time exceed the principal amount
stated above.  The unpaid principal balance of this obligation at any time shall
be the total amounts advanced hereunder by the holder hereof less the amount of
principal payments made hereon by or for any Borrower, which balance may be
endorsed hereon from time to time by the holder.  Each advance hereunder shall
be repaid in accordance with the terms of the Credit Agreement, and with all
outstanding principal and any accrued and unpaid interest due and payable in
full on June 30, 2022.

 

(b)Advances.  Advances hereunder, to the total amount of the principal sum
stated above, may be made by the holder at the oral or written request of (i)
Jesse Coury, Kenneth Rogozinski, or Chad L. Daffer, any one acting alone, who
are authorized to request advances and direct the disposition of any advances
until written notice of the revocation of such authority is received by the
holder at the office designated above, or (ii) any person, with respect to
advances deposited to the credit of any deposit account of Borrower, which
advances, when so deposited, shall be conclusively presumed to have been made to
or for the benefit of Borrower regardless of the fact that persons other than
those authorized to request advances may have authority to draw against such
account.  The holder shall have no obligation to determine whether any person
requesting an advance is or has been authorized by Borrower.

 

--------------------------------------------------------------------------------

(c)Application of Payments.  Each payment made on this Note shall be credited
first, to any interest then due and second, to the outstanding principal balance
hereof.

 

EVENTS OF DEFAULT:

 

This Note is made pursuant to and is subject to the terms and conditions of the
Credit Agreement.  Any Event of Default under the Credit Agreement shall
constitute an "Event of Default" under this Note.

 

MISCELLANEOUS:

 

(a)Remedies.  Upon the occurrence of any Event of Default, the holder of this
Note, at the holder's option, may declare all sums of principal and interest
outstanding hereunder to be immediately due and payable without presentment,
demand, notice of nonperformance, notice of protest, protest or notice of
dishonor, all of which are expressly waived by Borrower, and the obligation, if
any, of the holder to extend any further credit hereunder shall immediately
cease and terminate.  Borrower shall pay to the holder immediately upon demand
the full amount of all payments, advances, charges, costs and expenses,
including reasonable attorneys' fees, reasonably expended or incurred by the
holder in connection with the enforcement of the holder's rights and/or the
collection of any amounts which become due to the holder under this Note, and
the prosecution or defense of any action in any way related to this Note,
including without limitation, any action for declaratory relief, whether
incurred at the trial or appellate level, in an arbitration proceeding or
otherwise, and including any of the foregoing incurred in connection with any
bankruptcy proceeding (including without limitation, any adversary proceeding,
contested matter or motion brought by Bank or any other person) relating to any
Borrower or any other person or entity.

 

(b)Obligations Joint and Several.  Should more than one person or entity sign
this Note as a Borrower, the obligations of each such Borrower shall be joint
and several.

 

(c)Governing Law.  This Note shall be governed by and construed in accordance
with the laws of the State of Iowa.

 

IN WITNESS WHEREOF, the undersigned has executed this Note as of the date first
written above.

AMERICA FIRST MULTIFAMILY INVESTORS, L.P.

 

By: AMERICA FIRST CAPITAL ASSOCIATES LIMITED PARTNERSHIP TWO, a Delaware limited
partnership, its general partner

 

By:  GREYSTONE AF MANAGER, LLC, a Delaware limited liability company, its
general partner

 

By:_/s/ Jesse A. Coury_______________
Name:   Jesse A. Coury

Title:     Authorized Officer